Title: To George Washington from John Hancock, 10 February 1790
From: Hancock, John
To: Washington, George



Sir
Boston February 10th 1790

At the request of the Senate and House of Representatives of this Commonwealth, I have the honor to enclose you some papers evidential of the encroachments made by the Subjects of the King of England upon the Eastern Frontier of this Commonwealth.
If the papers transmitted do not give satisfactory proof upon this point, I wish that Congress would direct a mode in which a proper and speedy enquiry may be made.
A speedy investigation of this dispute may have a tendency to prevent a disagreeable contention which is likely to take place between the people in the frontiers of the two nations. I have the honor to be with sentiments of Esteem Sir Your most obedient humble Servant

John Hancock

